Case 1:18-cv-07386-WFK-JO Document 11 Filed 03/19/19 Page 1 of 2 PageID #: 38




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                    -X
ELIE POLTORAK,
                      Plaintiff,


                                                             ORDER
NISSAN SHAPIRO LAW,P.C.,                                     18-CV-7386(WFK)

                      Defendant.
                                                    -X



WILLIAM F. KUNTZ,II United States District Judge:

       Following the pre-motion conference held before the Honorable William F. Kuntz,II on
Wednesday, March 13,2019,IT IS HEREBY ORDERED: Defendant must file its motion to
dismiss on or before Friday, April 5, 2019 at 5:00 P.M. on EOF;Plaintiff must file its response to
Defendant's motion on or before Friday, April 26,2019 at 5:00 P.M. on ECF; and Defendant
must file a reply, if any, by Friday, May 10,2019 at 5:00 P.M. on ECF.

        Pursuant to Rule III.G. 1 ofthe Individual Motion Practices and Rules ofthe Honorable

William F. Kuntz, II, as a courtesy to the Court, the Court requests the parties refrain from filing
motion papers until the motion has been fully briefed. If the parties elect to file their motion
only once it is fully briefed, the notice of motion and all supporting papers are to be served on
the other parties along with a cover letter setting forth whom the movant represents and the
papers being served. Only a copy ofthe cover letter shall be electronically filed in advance of
the fully briefed motion, and it must be filed as a letter, not as a motion. On the day the motion is
fully briefed, each party shall electronically file its moving papers. In addition, the moving party
 shall furnish chambers with a full set of courtesy copies ofthe motion papers, together with a

 letter specifying each document in the package.
Case 1:18-cv-07386-WFK-JO Document 11 Filed 03/19/19 Page 2 of 2 PageID #: 39




                                   so ORDE



                                      s/WFK
                                          [LLIAM F         II
                                   UNITED STATES            JUDGE

Dated: March 13,2019
      Brooklyn, New York
